Appellant was the plaintiff in the lower court. He sued appellee (defendant below) for insurance commissions lost because the appellee refused to buy insurance from appellant on the Southern Hotel building in Fort Smith. At the conclusion of the evidence for the plaintiff the circuit court directed a verdict for the defendant; and this appeal challenges the correctness of that order.
The plaintiff was engaged in the real estate and insurance business in Fort Smith, and negotiated the sale of the Southern Hotel building from the owner to the Fort Smith Realty Company, in which the defendant was interested, and for whose obligations it is claimed that the defendant is liable. The Fort Smith Realty Co. made a written proposal to the owner to buy the property for a stated consideration, with part to be cash and "the balance of twenty-six thousand ($26,000) dollars by purchase money note or notes secured by deed of trust or mortgage on above-described property, in form satisfactory to the seller, with interest from date of settlement at the rate of 4 1/4 per cent., payable semi-annually. The said note or notes to be paid as follows: In equal semi-annual principal installments plus 4 1/4 per cent. interest amortized over a period of fifteen years. Purchaser to have the privilege of paying any or all of balance at any interest paying period by giving sixty (60) days' notice."
The Fort Smith Realty Company, as a part of the transaction, wrote the plaintiff a letter, agreeing that if the owner sold the property to the Fort Smith Realty Company, then it would pay Bailey "as a commission, $500"; and, furthermore, agreed in the letter: "We also agree for you to write all insurance during the period of *Page 186 
the 15-year term." It is this last quoted sentence that caused the lawsuit and this appeal.
The owner sold the property to the Fort Smith Realty Company in July, 1941, and that company paid Bailey the $500 commission, and accepted the insurance policies from him for one year as written by him, and paid the premiums thereon. Some time before July, 1942, the mortgage for $26,000, for the balance of the purchase price as hereinbefore referred to, was paid in full by the Fort Smith Realty. Company; and in July, 1942, the defendant (acting for and as the realty company) refused to accept any further insurance policies from the plaintiff when they were tendered. Thereupon the plaintiff filed this action for his commissions on the insurance policies tendered, and also his commission on policies that might be tendered for the remaining thirteen years.
Many interesting questions are argued in the briefs, such as mutuality, extent of disclosure of agent to principal, and liability of persons who subsequently incorporate. We find it unnecessary to discuss these matters in detail, because of the views hereinafter expressed. There is sufficient mutuality in this case under the law as announced in Wilkes v. Stacy, 113 Ark. 556, 169 S.W. 796, and cases there cited. Moreover, the facts herein show disclosure of agent to the principal, if (1) we view the evidence in the light most favorable to the plaintiff and consider the evidence which the court excluded (and which we think should have been admitted); and, (2) if we place on this evidence the construction appellant seeks to give it. Furthermore, when the contract here sued on was signed, no articles of incorporation involving the realty company had been filed with either the Secretary of State or the county clerk. The parties were merely partners at that time; and therefore the defendant may be sued as a partner. We pass to other questions.
I. The Contract was Ambiguous. The trial court should have submitted the case to the jury to determine the meaning of the contract between the parties. When a contract is definitely shown, and the language therein *Page 187 
contains no latent ambiguity, it is the duty of the court to construe the contract. But, when the contract has a latent ambiguity, the question of the meaning of the contract should be submitted to the jury. Dorr v. School District,40 Ark. 237; Wilkes v. Stacy, 113 Ark. 556, 169 S.W. 769; Wisconsin Arkansas Lumber Co. v. Fitzhugh, 151 Ark. 81, 235 S.W. 1001; Agey v. Pederson, 191 Ark. 497, 86 S.W.2d 930. In the case of Agey v. Pederson the language of the contract was "also agree to lease above rig for $50 per day to complete said well. . . ." The quoted language caused a lawsuit. One party contended that the language meant $50 for every day the rig was used to complete the well. The other party contended that the language meant $50 for every day until the rig was returned. The trial court submitted to the jury the question of the intention of the parties and the meaning of the language; and this court held that the trial court was correct, saying:
"The rule of law is that where a written contract is ambiguous in whole or in part, the meaning thereof should be left to the jury. Jones v. Lewis, 89 Ark. 368,117 S.W. 561; Yale Automobile Company v. Walker,145 Ark. 344, 224 S.W. 632; Wisconsin  Arkansas Lumber Company v. Fitzhugh, 151 Ark. 81, 235 S.W. 1001.
"The lower court's construction of the instant contract was that it is ambiguous in that it failed to state whether appellees should pay $50 per day for each day they kept the drilling rig or $50 per day for the days they actually used the outfit in completing the well. This ambiguity existed in the writing, and the court correctly submitted to the jury the question of the meaning of the language employed in this particular."
There is no distinction between the case of Agey v. Pederson, supra, and the case at bar. Here the contract said: "we also agree for you to write the insurance during the period of the 15-year term." To what did the language, "period of the 15-year term," refer? The appellee contends that it referred to the period of the life of the mortgage, which was 15 years, with the right of payment *Page 188 
at any time; and that when the mortgage was paid within the year, then the appellant lost his right to any further insurance. The appellant contends that the language was intended to mean 15 years at all events, regardless of the payment of the mortgage. The contract thus contained a latent ambiguity, and the question of the intention and the meaning should have been submitted to a jury under the proper instructions of the court.
II. Res Judicata. Since the cause is to be remanded for new trial under the instructions herein contained, we think it fitting that we consider the matters in this section and in III, infra. We point out that the judgment, on the jury's verdict on the question of the meaning and intention of the contract, will be res judicata on that question in any successive action for damages based on the same contract. Nat'l Surety Co. v. Coates, 83 Ark. 545,104 S.W. 219; same case on second appeal 89 Ark. 542,117 S.W. 595.
III. Recovery, if any, in this Present Case is Limited to the Damages Caused by Defendant's Refusal to Accept Policies Tendered in July, 1942. The case at bar comes within the rule set forth in Mfrs. Furn. Co. v. Read,172 Ark. 642, 290 S.W. 353, which is in point here. For several reasons, the rule of anticipatory breach as allowing action for damages on the entire contract (see Roehm) v. Horst, 178 U.S. 1, 20 S. Ct. 780, 44 L. Ed. 953; and Annotation in 105 A.L.R. 460) cannot be extended to a case like the one at bar, where the ability of the plaintiff to deliver insurance policies over a period of years is problematical and speculative. No one can be sure that any insurance will be written for any year except the one year whose policies were tendered in July, 1942. Subsequent years depend on events beyond the present control of the parties: i.e., there might be a change in insurance rates, the property might cease to be insurable, the plaintiff might not be able to write insurance, etc. It will be time enough to consider these problems when they arise in any year or three-year period, as insurance is written, and as the defendant might elect, if it be adjudged that a contract continues to exist. In Johnson  Higgins v. *Page 189 
Harper Transportation Co., 228 F. 730, the plaintiff sought to recover damages for failure of the defendant to take insurance policies for two years. Even though recovery was allowed for the second year, nevertheless, the trial judge (p. 743) expressed some concern over the remoteness of the damages for the second year.
It must be remembered at all times that the plaintiff sues for damages and not for commissions. Even if we consider the plaintiff as an insurance broker, the rule is as stated in 32 C.J. 1090, to-wit: "But where by custom of business a broker's compensation comes from the company in the shape of a commission or percentage upon the premiums paid, one who employs an insurance broker to obtain insurance does not thereby incur any liability to pay the broker commission as such, at most he impliedly agrees to accept the insurance when procured and pay the premiums thereof, and thus enable the broker to earn his commissions from the company, and in case of a breach of such agreement the broker's remedy against such person, if any, is for damages for precluding him from earning the commissions, and not for the commissions themselves."
It follows that the judgment in the case at bar is reversed, and the cause is remanded with directions to submit to the jury for determination: (1) Whether by the language "during the period of the 15-year term" it was intended and meant (a) the period of existence of the mortgage indebtedness, or (b) fifteen years, regardless of the mortgage indebtedness; and if (b) be found by the jury, then, (2) What damages the plaintiff suffered by reason of the failure of defendant to accept the policies actually tendered in July, 1942. Also on a new trial there may be submitted to the jury the issue (if relevant) concerning full disclosure of agent to principal, as well as other fact questions.
For the reasons stated, the judgment is reversed, and the cause is remanded with the directions herein contained, *Page 190